Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                           No. 04-16-00218-CR

                                      Javier Caesar GUTIERREZ,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                    From the County Court at Law No. 8, Travis County, Texas 1
                               Trial Court No. C-1-CR-14-219821
                       Honorable Carlos Humberto Barrera, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED February 1, 2017.


                                                       _____________________________
                                                       Rebeca C. Martinez, Justice




1
 The Texas Supreme Court transferred this appeal to this court for docket equalization purposes. See TEX. GOV’T
CODE § 73.001.